Exhibit 10.2

 

Confidential Treatment Requested

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Second Amended and Restated Credit Agreement (the “First
Amendment”) is made as of the 30th day of November, 2012, by and among:

 

THE NEIMAN MARCUS GROUP, INC., a Delaware corporation (the “Company”),

 

EACH SUBSIDIARY OF THE COMPANY party hereto (together with the Company,
individually, a “Borrower”, and collectively, the “Borrowers”),

 

NEIMAN MARCUS, INC., a Delaware corporation (“Holdings”),

 

the LENDERS party hereto,

 

BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, as administrative agent (in
such capacity, the “Agent”), and

 

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Collateral Agents;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH

 

WHEREAS, the Borrowers, Holdings, the Lenders party thereto, the Agent and the
Co-Collateral Agents have entered into a Second Amended and Restated Credit
Agreement dated as of May 17, 2011 (the “Credit Agreement”);

 

WHEREAS, the Company has informed the Agent and the Lenders that the Loan
Parties intend to increase the aggregate principal amount outstanding under the
Senior Secured Term Loan Facility in the amount of $500,000,000 and, in
connection therewith, apply certain proceeds therefrom (i) together with
available cash, to redeem, through a tender offer and/or redemption or
otherwise, all outstanding Senior Subordinated Notes and (ii) to pay necessary
transaction fees and expenses in connection therewith (collectively, the
“Transactions”); and

 

WHEREAS, the Loan Parties, the Agent, the Co-Collateral Agents and the Required
Lenders have agreed to amend certain provisions of the Credit Agreement, on the
terms and conditions set forth herein.

 

NOW THEREFORE, it is hereby agreed as follows:

 

--------------------------------------------------------------------------------


 

1.                                Definitions. All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

 

2.                                  Amendments to Article I.  The provisions of
Article I of the Credit Agreement are hereby amended by as follows:

 

a.                                  The definition of ‘‘Term Loan Pari Passu
Lien Obligations” in Section 1.01 is hereby amended by deleting “Second Amended
Effective Date” therein and by substituting “2012 Amendment Effective Date” in
its stead.

 

b.                                   The following new definition is hereby
added to Section 1.01 in appropriate alphabetical order:

 

“2012 Amendment Effective Date” means November 30, 2012.

 

3.                                   Amendment to Article III.  The provisions
of Article III of the Credit Agreement are hereby amended by deleting the first
sentence of Section 3.19.

 

4.                                   Amendment to Article IV.  The provisions of
Article IV of the Credit Agreement are hereby amended by inserting “(it being
understood that, notwithstanding the foregoing or anything to the contrary set
forth in the Security Agreement, the representations and warranties set forth in
Sections 3.3 and 3.7 of the Security Agreement, the first sentence of
Section 3.10 of the Security Agreement, and the first sentence of
Section 3.12(a) of the Security Agreement, shall each be deemed to relate to the
Effective Date and not to the date of such Borrowing or issuance, amendment,
renewal or extension of such Letter of Credit)” immediately preceding the period
at the end of Section 4.02(b).

 

5.                                   Amendment to Article V.  The provisions of
Section 5.11 of the Credit Agreement are hereby amended by adding the following
new clause (h) at the end thereof:

 

“(h)        Should any of the representations and warranties set forth in the
Credit Agreement or Security Agreement become inaccurate or misleading in any
material respect as a result of changes after the Effective Date to any
information set forth on any of the Schedules to the Credit Agreement or
Exhibits to the Security Agreement referenced therein, the Loan Parties may
advise the Agent in writing of such revisions or updates as may be necessary or
appropriate to update or correct the same (including pursuant to any updated
Perfection Certificate or other Collateral Report delivered to the Agent
hereunder), and delivery of such updated information (including any such
delivery made prior to the 2012 Amendment Effective Date) shall be deemed to so
update such Schedules or Exhibits, as applicable; provided that no supplement or
revision to any such Schedule, Exhibit or representation shall be deemed the
Secured Parties’ consent to the matters reflected in such updated Schedules,
Exhibits or revised representations nor permit the Loan Parties to undertake any
actions otherwise prohibited hereunder or fail to undertake any action required
hereunder from the restrictions and requirements in

 

2

--------------------------------------------------------------------------------


 

existence prior to the delivery of such updated Schedules or Exhibits or such
revision of a representation.”

 

6.                                   Amendments to Article VI.  The provisions
of Article VI of the Credit Agreement are hereby amended as follows:

 

a.                                    Section 6.01(k) of the Credit Agreement is
hereby amended by deleting “$2,060,000,000” therein and by substituting
“$2,560,000,000” in its stead.

 

b.                                    Section 6.08(b)(xii) of the Credit
Agreement is hereby amended by deleting “substantially  simultaneously  with”
therein and by substituting “, in each case, within 35 days of” in its stead.

 

7.                                   Consent and Waiver.  Notwithstanding
anything to the contrary contained in the Credit Agreement, the Required Lenders
hereby (a) consent to the Transactions and (b) waive (i) any provisions of
Section 6.01(g), 6.10 or 6.11 of the Credit Agreement to the contrary and
(ii) any Default or Event of Default arising from the issuance of the
Indebtedness under the Senior Secured Term Facility Credit Agreement, and the
use of the proceeds therefrom, in each case as contemplated by this First
Amendment.

 

8.                                   Conditions to Effectiveness.  This First
Amendment shall not be effective until each of the following conditions 
precedent has been fulfilled to the satisfaction of (or waived by) the Agent:

 

a.                                 Except as provided herein, all terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The Loan Parties each hereby ratify, confirm, and reaffirm
(i) that all of the representations and warranties contained in the Credit
Agreement and other Loan Documents are true and correct in all material respects
(other than any representation and warranty qualified by materiality, which
shall be true and correct in all respects) on the date hereof, after giving
effect to this First Amendment and the supplements  to certain Schedules to the
Credit Agreement and Exhibits to the Security Agreement attached hereto as
Schedule I (other than representations  and warranties which specifically relate
to an earlier date), (ii) that the covenants therein contained, as amended
hereby, continue in effect and (iii) that the Obligations are and continue to
be, secured under the Collateral Documents.

 

b.                                   All action on the part of the Loan Parties
necessary for the valid execution, delivery and performance by the Loan Parties
of this First Amendment shall have been duly and effectively taken.  The Agent
shall have received from the Loan Parties true copies of their respective
certificate of the resolutions authorizing the transactions described herein,
each certified by their secretary or other appropriate officer to be true and
complete.

 

3

--------------------------------------------------------------------------------


 

c.                                    The Agent shall have received an executed
copy of the amendment to the Senior Secured Term Facility Credit Agreement
entered into in connection with the Transactions.

 

d.                                   No Default or Event of Default shall have
occurred and be continuing.

 

9.            Miscellaneous.

 

a.                                    The Borrowers shall reimburse the Agent
for all reasonable and documented out of-pocket expenses incurred by the Agent
in connection herewith, including, without limitation, reasonable and documented
attorneys’  fees.

 

b.                                    This First Amendment may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered, shall be an original, and all of which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page hereto by telecopy or e-mail of a PDF copy shall be effective as
delivery of a manually executed counterpart hereof.

 

c.                                   This First Amendment and the Credit
Agreement together shall constitute one agreement.  This First Amendment and the
Credit Agreement together express the entire understanding of the parties with
respect to the matters set forth herein and supersede all prior discussions or
negotiations hereon.

 

d.                                  Any provision of this First Amendment held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

e.                                    This First Amendment shall be construed,
governed, and enforced pursuant to the laws of the State of New York.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

 

 

THE NEIMAN MARCUS GROUP, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kim Yee

 

 

 

Name:

Kim Yee

 

 

 

Title:

Vice President, Assistant General
Counsel, Transactions & Compliance

 

 

 

 

 

 

NEIMAN MARCUS, INC., as Holdings

 

 

 

 

 

 

 

By:

/s/ Kim Yee

 

 

 

Name:

Kim Yee

 

 

 

Title:

Vice President, Assistant General
Counsel, Transactions & Compliance

 

 

 

 

 

 

 

 

 

 

 

NM FINANCIAL SERVICES, INC.
NM NEVADA TRUST
BERGDORFGOODMAN.COM, LLC
BERGDORF GOODMAN, INC.
NMGP, LLC, as Borrowers

 

 

 

 

 

 

By:

/s/ Kim Yee

 

 

 

Name:

Kim Yee

 

 

 

Title:

Vice President

 

[First Amendment to Second Amended and Restated Credit Agreement]

 

5

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent, as a Co-Collateral Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ David Vega

 

 

Name:

David Vega

 

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Wells

 

Name:

Daniel Wells

 

Title:

Attorney in Fact

 

7

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Collateral Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew N. Williams

 

Name:

Matthew N. Williams

 

Title:

Managing Director

 

8

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A. as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian J. Gingue

 

Name:

Brian J. Gingue

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ J. Matney Gornall

 

Name:

J. Matney Gornall

 

Title:

Vice President

 

10

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Robert Hetu

 

Name:

Robert Hetu

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Rahul Parmar

 

Name:

Rahul Parmar

 

Title:

Associate

 

11

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Biana Sidanova

 

Name:

Biana Sidanova

 

Title:

Commercial Banking Officer

 

12

--------------------------------------------------------------------------------


 

 

Flagstar Bank, FSB, as a Lender

 

 

 

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

Name:

Willard D. Dickerson, Jr.

 

Title:

Senior Vice President

 

13

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Ray

 

 

 

 

Name:

Andrew Ray

 

 

 

 

Title:

Authorized Officer

 

14

--------------------------------------------------------------------------------


 

Schedule I

 

--------------------------------------------------------------------------------


 

Update to Schedule 1.01(b) of the Credit Agreement

 

Schedule 1.01(b) of the Credit Agreement is amended and restated to read as
follows:

 

Immaterial Subsidiaries

 

Bergdorf Graphics, Inc.

NEMA Beverage Corporation

NEMA Beverage Holding Corporation

NEMA Beverage Parent Corporation

Worth Avenue Leasing Company

NMG Media, Inc.

BG Productions, Inc.

NM Bermuda, LLC

Neiman Marcus Bermuda, L.P.

NMG Asia Holdings Limited

NMG Asia Limited

NMG Global Mobility, Inc.

 

2

--------------------------------------------------------------------------------


 

Update to Schedule 3.05(a) of the Credit Agreement

 

Schedule 3.05(a) of the Credit Agreement is supplemented to include the
following:

 

I.                                 Real Estate Owned or Leased

 

The Neiman Marcus Group, Inc. (or “NMG”)

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

LESSOR(S) (IF
APPLICABLE)

 

 

 

 

 

 

 

 

 

48400 Seminole
Drive Suite #720

 

Cabazon

 

CA

 

92230

 

CPG Partners, LP

 

 

 

 

 

 

 

 

 

2905 District
Ave, Suite 100

 

Fairfax

 

VA

 

22031

 

Eskridge (E&A), LLC

 

 

 

 

 

 

 

 

 

2315 Post Oak
Blvd.

 

Houston

 

TX

 

77056

 

WMJK, Ltd

 

 

 

 

 

 

 

 

 

2880 Paragon
Outlets Dr.

 

Livermore

 

CA

 

94551

 

Prime Outlets Livermore Valley, LLC

 

 

 

 

 

 

 

 

 

4758 East Mills
Circle.

 

Ontario

 

CA

 

91764

 

Ontario Mills II Limited Partnership

 

 

 

 

 

 

 

 

 

1601 Preston
Road, Suite K

 

Plano

 

TX

 

75093

 

Preston Shepard Retail LP

 

 

 

 

 

 

 

 

 

Fashion Outlet
Way, Suite 2085

 

Rosemont

 

IL

 

60018

 

Fashion Outlets of Chicago, LLC

 

 

 

 

 

 

 

 

 

8058 Tysons
Corner Center

 

McLean

 

VA

 

22102

 

Tysons Corner Holdings LLC

 

 

 

 

 

 

 

 

 

630 Old Country
Rd.

 

Garden City

 

NY

 

11530

 

The Retail Property Trust

 

 

 

 

 

 

 

 

 

1000 South Main
Street

 

Walnut Creek

 

CA

 

94596

 

Macerich Northwestern Associates

 

3

--------------------------------------------------------------------------------


 

450 Centerpoint
Blvd.

 

Pittston

 

PA

 

18640

 

Mericle 325 Research Drive, LLC

 

4

--------------------------------------------------------------------------------


 

Update to Exhibit A of the Security Agreement

 

Exhibit A of the Security Agreement is updated as follows:

 

I.           Grantor’s Information

 

The following rows are deleted:

 

Name of Grantor

 

State of
Incorporation
or
Organization

 

Type of Entity

 

Organizational
Number

 

Federal
Identification
Number

 

 

 

 

 

 

 

 

 

Bergdorf Graphics, Inc.

 

New York

 

Corporation

 

NONE

 

13-2739271

 

 

 

 

 

 

 

 

 

Neiman Marcus Holdings, Inc.

 

California

 

Corporation

 

C0709696

 

95-2916032

 

 

 

 

 

 

 

 

 

NEMA Beverage Corporation

 

Texas

 

Corporation

 

114018600

 

75-2323412

 

 

 

 

 

 

 

 

 

NEMA Beverage Holding Corporation

 

Texas

 

Corporation

 

155791300

 

75-2849264

 

 

 

 

 

 

 

 

 

NEMA Beverage Parent Corporation

 

Texas

 

Corporation

 

155791400

 

75-2849260

 

 

 

 

 

 

 

 

 

Worth Avenue Leasing Company

 

Florida

 

Corporation

 

P98000080098

 

04-3435996

 

II.         Place of Business

 

The following rows are deleted:

 

Name of Grantor

 

Place of Business

 

Mailing Address

 

 

 

 

 

Bergdorf Graphics, Inc.

 

New York, New York

 

754 Fifth Avenue
New York, NY 10019

 

 

 

 

 

Neiman Marcus Holdings, Inc.

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

 

 

 

 

 

NEMA Beverage Corporation

 

Dallas, Texas

 

1618 Main Street
Dallas,TX 75201

 

 

 

 

 

NEMA Beverage Holding Corporation

 

Dallas, Texas

 

1618 Main Street
Dallas,TX 75201

 

 

 

 

 

NEMA Beverage Parent Corporation

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

 

 

 

 

 

Worth Avenue Leasing Company

 

Dallas, Texas

 

1618 Main Street
Dallas, TX 75201

 

5

--------------------------------------------------------------------------------


 

III.        Locations of Collateral (other than Place of Business listed above)

 

The following rows are added under “(b) Properties Leased by The Neiman Marcus
Group, Inc.”:

 

Property

 

Address

 

Landlord(s) Name(s)

 

 

 

 

 

Outlet Stores

 

 

 

 

 

 

 

 

 

Desert Hills Premium Outlets

 

48400 Seminole Drive Suite
#720
Cabazon, CA 92230

 

CPG Partners, LP

 

 

 

 

 

Mosaic District

 

2905 District Ave, Suite 100
Fairfax, VA 22031

 

Eskridge (E&A), LLC

 

 

 

 

 

Houston Post Oak

 

2315 Post Oak Blvd.
Houston, TX 77056

 

WMJK, Ltd

 

 

 

 

 

Prime Outlets Livermore

 

2880 Paragon Outlets Dr.
Livermore, CA 94551

 

Prime Outlets Livermore Valley, LLC

 

 

 

 

 

Ontario Mills

 

4758 East Mills Circle.
Ontario, CA 91764

 

Ontario Mills II Limited Partnership

 

 

 

 

 

Preston Shepard

 

1601 Preston Road, Suite K
Plano, TX 75093

 

Preston Shepard Retail LP

 

 

 

 

 

Fashion Outlets of Chicago

 

Fashion Outlet Way, Suite
2085
Rosemont, IL 60018

 

Fashion Outlets of Chicago, LLC

 

 

 

 

 

Tyson’s Corner

 

8058 Tysons Corner Center
McLean, VA 22102

 

Tysons Corner Holdings LLC

 

 

 

 

 

Full Line Stores

 

 

 

 

 

 

 

 

 

Roosevelt Field

 

630 Old Country Rd.
Garden City, NY 11530

 

The Retail Property Trust

 

 

 

 

 

Walnut Creek

 

1000 South Main Street
Walnut Creek, CA 94586

 

Macerich Northwestern Associates

 

 

 

 

 

Warehouse

 

 

 

 

 

 

 

 

 

Mericle Park (ECDC)

 

450 Centerpoint Blvd.
Pittston, PA 18640

 

Mericle 325 Research Drive, LLC

 

6

--------------------------------------------------------------------------------


 

Update to Exhibit D of the Security Agreement

 

Exhibit D to the Security Agreement is updated to include the following:

 

U.S. Trademarks

 

MARK

 

Int’l Class

 

SERIAL NO.
REG. NO

 

FILED
ISSUED

 

Owner/
Registrant

 

 

 

 

 

 

 

 

 

 

 

754

 

03

 

85/601,196

 

04/18/2012

 

NM Nevada Trust

 

 

 

 

 

 

 

 

 

 

 

LAST CALL STUDIO BY

 

35

 

85/388,741

 

08/03/2011

 

NM Nevada Trust

 

NEIMAN MARCUS

 

 

 

4,084,074

 

01/10/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDAY DASH

 

35

 

85/529,736

 

01/31/2012

 

NM Nevada Trust

 

 

 

 

 

4,209,448

 

9/18/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

NM LUXURY

 

35

 

85/608,140

 

04/25/2012

 

NM Nevada Trust

 

ESSENTIALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NM ON THE GO

 

35

 

85/335,987

 

06/02/2011

 

NM Nevada Trust

 

 

 

 

 

 

 

 

 

 

 

NMBUZZ

 

38

 

85/763,869

 

10/25/2012

 

NM Nevada Trust

 

 

 

 

 

 

 

 

 

 

 

NMESC

 

25

 

85/443,204

 

10/10/2011

 

NM Nevada Trust

 

 

Foreign Trademarks

 

China Trademark Applications/Registrations in the name of NM Nevada Trust

 

Mark

 

Int’l Class

 

App / Reg. No.

 

Filing Status

NEIMAN MARCUS

 

25

 

3280328

 

Registered

 

 

 

 

 

 

 

NEIMAN MARCUS

 

18

 

10293642

 

Application filed on 12 December 2011 Amendments filed on 23 July 2012
Review filed on 25 October 2012

 

 

 

 

 

 

 

NEIMAN MARCUS

 

25

 

10293640

 

Application filed on 12 December 2011
Amendment filed on 26 June 2012

 

 

 

 

 

 

 

NEIMAN MARCUS

 

35

 

10293641

 

Application filed on 12 December 2011
Review filed on 8 October 2012

 

 

 

 

 

 

 

NEIMANS

 

18

 

10293643

 

Application filed on 12 December 2011 Amendments filed on 23 July 2012

 

 

 

 

 

 

 

NEIMANS

 

25

 

10293655

 

Application filed on 12 December 2011
Amendment filed on 26 June 2012

 

 

 

 

 

 

 

NEIMANS

 

35

 

10293656

 

Application filed on 12 December 2011
Instructions to amend specification sent to China Sinda on 29 November 2012

 

 

 

 

 

 

 

NEIMANS

 

35

 

10505674

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

NEIMANS

 

36

 

10505675

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

NEIMANS

 

39

 

10505676

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

NEIMAN MARCUS

 

36

 

10505669

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

NEIMAN MARCUS

 

39

 

10505670

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

[g296851ki05i001.jpg]
(“nai man ma ku si”; Chinese version of NEIMAN MARCUS as used by the media)

 

3

 

10652042

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i002.jpg]
(“nai man ma ku si”; Chinese version of NEIMAN MARCUS as used by the media)

 

18

 

10652041

 

Application filed on 21 March 2012
Amendments filed on 29 November 2012

 

 

 

 

 

 

 

[g296851ki05i003.jpg]
(“nai man ma ku si”; Chinese version of NEIMAN MARCUS as used by the media)

 

25

 

10652040

 

Application filed on 21 March 2012
Amendments filed on 29 November 2012

 

 

 

 

 

 

 

[g296851ki05i004.jpg]
(“nai man ma ku si”; Chinese version of

 

35

 

10652039

 

Application filed on 21 March 2012

 

7

--------------------------------------------------------------------------------


 

NEIMAN MARCUS as used by the media)

 

 

 

 

 

 

 

 

 

 

 

 

 

[g296851ki05i005.jpg]
(“nai man”; NEIMAN in Chinese Characters based on the Chinese version used by
the media)

 

3

 

10652038

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i006.jpg]
(“nai man”; NEIMAN in Chinese Characters based on the Chinese version used by
the media)

 

18

 

10652037

 

Application filed on 21 March 2012
Amendments filed on 29 November 2012

 

 

 

 

 

 

 

[g296851ki05i007.jpg]
(“nai man”, NEIMAN in Chinese Characters based on the Chinese version used by
the media)

 

25

 

10652036

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i008.jpg]
(“nai man”; NEIMAN in Chinese Characters based on the Chinese version used by
the media)

 

35

 

10652035

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i009.jpg]
(“nai man si”; NEIMANS in Chinese Characters based on the Chinese version used
by the media)

 

3

 

10652034

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i010.jpg]
(“nai man si”; NEIMANS in Chinese Characters based on the Chinese version used
by the media)

 

18

 

10652033

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i011.jpg]
(“nai man si”; NEIMANS in Chinese Characters based on the Chinese version used
by the media)

 

25

 

10652032

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i012.jpg]
(“nai man si”; NEIMANS in Chinese Characters based on the Chinese version used
by the media)

 

35

 

10652031

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i013.jpg]
(“ni man ma ge”; Chinese version of NEIMAN MARCUS used in the press release)

 

3

 

10682113

 

Application filed on 27 March 2012

 

 

 

 

 

 

 

[g296851ki05i014.jpg]
(“ni man ma ge”; Chinese version of NEIMAN MARCUS used in the press release)

 

18

 

10682112

 

Application filed on 27 March 2012

 

 

 

 

 

 

 

[g296851ki05i015.jpg]
(“ni man ma ge”; Chinese version of NEIMAN MARCUS used in the press release)

 

25

 

10682111

 

Application filed on 27 March 2012

 

 

 

 

 

 

 

[g296851ki05i016.jpg]
(“ni man ma ge”; Chinese version of NEIMAN MARCUS used in the press release)

 

35

 

10682110

 

Application filed on 27 March 2012

 

 

 

 

 

 

 

[g296851ki05i017.jpg]

 

35

 

10927908

 

Application filed on 17 May 2012

 

 

 

 

 

 

 

[g296851ki05i018.jpg]
(“Ni Man” in Chinese Characters)

 

35

 

11199013

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i019.jpg]
(“Ni Man” in Chinese Characters)

 

9

 

11359014

 

Application filed on 16 August 2012

 

 

 

 

 

 

 

NEIMAN MARCUS

 

9

 

11359261

 

Application filed on 16 August 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

25

 

3013771

 

Registered

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

18

 

10293638

 

Application filed on 12 December 2011
Amendments filed on 23 July 2012
Review filed on 8 October 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

35

 

10293639

 

Application filed on 12 December 2011
Review filed on 8 October 2012

 

 

 

 

 

 

 

BERGDORF

 

18

 

10293657

 

Application filed on 12 December 2011
Amendments filed on 26 June 2012
Further amendments filed on 19 September 2012

 

 

 

 

 

 

 

BERGDORF

 

25

 

10293658

 

Application filed on 12 December 2011 Amendments filed on 26 June 2012

 

 

 

 

 

 

 

BERGDORF

 

35

 

10293659

 

Application filed on 12 December 2011

 

 

 

 

 

 

 

BERGDORF

 

35

 

10505671

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

BERGDORF

 

36

 

10505672

 

Application filed on 20 Februarv 2012

 

8

--------------------------------------------------------------------------------


 

BERGDORF

 

39

 

10505673

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

36

 

10505667

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

39

 

10505668

 

Application filed on 20 February 2012

 

 

 

 

 

 

 

[g296851ki05i020.jpg]
(“bo dao fu”; BERGDORF in Chinese characters based on the Chinese version used
by the media)

 

3

 

10652030

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i021.jpg]
(“bo dao fu”; BERGDORF in Chinese characters based on the Chinese version used
by the media)

 

18

 

10652029

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i022.jpg]
(“bo dao fu”; BERGDORF in Chinese characters based on the Chinese version used
by the media)

 

25

 

10652028

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i023.jpg]
(“bo dao fu”; BERGDORF in Chinese characters based on the Chinese version used
by the media)

 

35

 

10652027

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i024.jpg]
(“bo dao fu si”; BERGDORFS in Chmese characters based on the Chinese version
used by the media)

 

3

 

10652026

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i025.jpg]
(“bo dao fu si”; BERGDORFS in Chinese characters based on the Chinese vers1on
used by the media)

 

18

 

10652025

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i026.jpg]
(“bo dao fu si”; BERGDORFS in Chinese characters based on the Chinese version
used by the media)

 

25

 

10652024

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i027.jpg]
(“bo dao fu si”; BERGDORFS in Chinese characters based on the Chinese version
used by the media)

 

35

 

10652023

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i028.jpg]
(“bo dao fu gu de man”; Chinese version of BERGDORF GOODMAN as used by the
media)

 

25

 

10652022

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i029.jpg]
(“bo dao fu gu de man:”; Chinese version of BERGDORF GOODMAN as used by the
media)

 

35

 

10652021

 

Application filed on 21 March 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

35

 

10927909

 

Application filed on 17 May 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

25

 

11186483

 

Application filed on 10 July 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

3

 

11199012

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

14

 

11199011

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

3

 

11199003

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

14

 

11199002

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

18

 

11199001

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

25

 

11199000

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

35

 

11198999

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

36

 

11198998

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i031.jpg] (BAO GE in Chinese characters)

 

39

 

11198997

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

3

 

11198996

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

14

 

11198995

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

18

 

11198994

 

Application filed on 12 July 2012

 

9

--------------------------------------------------------------------------------


 

[g296851ki05i030.jpg]

 

25

 

11198993

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

36

 

11198992

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

39

 

11198991

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

3

 

11199010

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

14

 

11199009

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

18

 

11199008

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

25

 

11199007

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

35

 

11199006

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

36

 

11199005

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BAO GE

 

39

 

11199004

 

Application filed on 12 July 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

9

 

11359015

 

Application filed on 16 August 2012

 

 

 

 

 

 

 

[g296851ki05i030.jpg]

 

9

 

11359016

 

Application filed on 16 August 2012

 

 

 

 

 

 

 

[g296851ki05i032.jpg] (BAO GE in Chinese characters)

 

9

 

11359017

 

Application filed on 16 August 2012

 

 

 

 

 

 

 

BAO GE

 

9

 

11359262

 

Application filed on 16 August 2012

 

Hong Kong Applications/Registrations in the name of NM Nevada Trust

 

Mark

 

Int’l Class

 

App /Reg. No

 

Filing Status

[g296851ki05i033.gif]

 

25

 

19810069

 

Registered

 

 

 

 

 

 

 

NEIMAN MARCUS

 

42

 

199406034

 

Registered

 

 

 

 

 

 

 

NEIMAN MARCUS

 

3, 14, 16, 18, 25, 30, 35

 

302150568

 

Registered
Original certificate of registration sent on 14 November 2012

 

 

 

 

 

 

 

NEIMANS

 

3, 14, 16, 18, 25, 30, 35

 

302150577

 

Registered
Original certificate of registration sent on 14 November 2012

 

 

 

 

 

 

 

BERGDORF GOODMAN

 

16, 18, 25, 30, 35

 

302150595

 

Registered
Original certificate of registration sent on 14 November 2012

 

 

 

 

 

 

 

BERGDORF

 

16, 18, 25, 30, 35

 

302150586

 

Registered
Original certificate of registration sent on 14 November 2012

 

10

--------------------------------------------------------------------------------


 

Update to Exhibit F of the Security Agreement

 

Exhibit F of the Security Agreement is updated as follows:

 

The following is deleted:

 

Grantor

 

Interest Issued

 

Record and Beneficial
Owner

 

Percentage

Neiman Marcus Holdings, Inc.

 

100 shares of Common Stock
$1.00 par value

 

The Neiman Marcus Group, Inc.

 

100%

 

The Record and Beneficial Owner of Bergdorf Goodman, Inc. is The Neiman Marcus
Group, Inc.

 

Securities Investment Accounts

 

The following items are deleted:

 

Securities Intermediary

 

Address

 

Fund Family

 

Account #

Total Tax-Exempt

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

2200 Ross Ave, 6th Floor
Dallas, TX 75201
Michael Minahan
214-965-2737

 

[***]

 

[***]

Taxable

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

2200 Ross Ave, 6th Floor
Dallas, TX 75201
Michael Minahan
214-965-2737

 

[***]

 

[***]

 

11

--------------------------------------------------------------------------------


 

The following rows are added:

 

Securities Intermediary

 

Address

 

Fund Family

 

Account #

Total Tax-Exempt

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

383 MadisonAve., 3rd Fl.
New York, NY 10179
James Griffin
212-834-2300

 

[***]

 

[***]

Taxable

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

383 Madison Ave., 3rd Fl.
New York, NY 10179
James Griffin
212-834-2300

 

[***]

 

[***]

 

12

--------------------------------------------------------------------------------